DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 04/06/2021, in which claims 1-3, 6, 8, 11, 13-14 have been amended, claims 17-29 have been cancelled, and claims 30-33 have been newly added. Thus, claims 1-16 and 30-33 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 30-33 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of 12determining a credit assessment score of the target entity without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1 and 13.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising a data communication port, network, plurality of registered terminal devices, credit assessment system, third party platform, storage medium, processor, system, terminal device, one or more assessors, third party platform, trained credit assessment model, and machine learning algorithm, which performs a series of steps, e.g., receiving, from a terminal device among the plurality of registered terminal devices via the data communication port, a request to determine a credit assessment score of a target entity; acquiring credit assessment information related to the target entity, the credit assessment information at least including one or more credit grades with respect to the target entity assessed by one or more assessors, at least one credit grade of the one or more credit grades of the target entity being acquired from a third party platform of the at least one third party platform; determining a weight factor of each of the one or more assessors; determining a credit assessment score of the target entity using a trained credit assessment model, wherein at least the credit assessment information and the weight factor of each of the one or more assessors are an input of the trained credit assessment model, and the trained credit assessment model is trained using a machine learning algorithm and stored in the at least one storage medium; and transmitting the credit assessment score of the target entity to the terminal device for display via the data communication port. These series of steps describe the abstract idea of determining a credit assessment score of the target entity (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., data communication port, network, plurality of registered terminal devices, credit assessment system, third party platform, storage medium, processor, system, terminal device, one or more assessors, third party platform, trained credit assessment model, and machine learning algorithm do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a data communication port, network, plurality of registered terminal devices, credit assessment system, third party platform, storage medium, processor, system, terminal device, one or more assessors, third party platform, trained credit assessment model, and machine learning algorithm are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a data communication port, network, plurality of registered terminal devices, credit assessment system, third party platform, storage medium, processor, system, terminal device, one or more assessors, third party platform, trained credit assessment model, and machine learning algorithm limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 13; and hence claim 13 is rejected on similar grounds as claim 1.
Claim 11 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 11 is directed to a system comprising a data communication port communicatively connected to a network; at least one storage medium storing a set of instructions for generating a trained credit assessment model; at least one processor configured to communicate with the at least one storage medium and the data communication port, which performs a series of steps, e.g., obtaining sample assessment information related to a plurality of sample entities, the sample credit assessment information related to each sample entity at least including one or more sample credit grades with respect to the sample entities assessed by one or more sample assessors; obtaining reference credit assessment scores of at least some of the sample entities; obtaining an initial model, the initial model having one or more model parameters; generating the trained credit assessment model by iteratively updating values of the one or more model parameters of the initial model based on the sample credit assessment information and the reference credit assessment scores of the at least some of the plurality of sample entities; and storing the trained credit assessment model in the at least one storage medium. These series of steps describe the abstract idea of determining a credit assessment score of the target entity (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., data communication port, network, storage medium, processor, system, sample assessors, initial model, and trained credit assessment model do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a data communication port, network, storage medium, processor, system, sample assessors, initial model, and trained credit assessment model are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a data communication port, network, storage medium, processor, system, sample assessors, initial model, and trained credit assessment model limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 11 is not patent eligible.
Dependent claims 2-10, 12, 14-16, and 30-33 are directed to a system, which perform the steps that describe the abstract idea of determining a credit assessment score of the target entity, and corresponds to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2-10, 12, 14-16, and 30-33 are directed to an abstract idea. The additional limitations of data communication port, network, plurality of registered terminal devices, credit assessment system, third party platform, storage medium, processor, system, terminal device, one or more assessors, third party platform, trained credit assessment model, sample assessors, initial model, and machine learning algorithm are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: data communication port, network, plurality of registered terminal devices, credit assessment system, third party platform, storage medium, processor, system, terminal device, one or more assessors, third party platform, trained credit assessment model, sample assessors, initial model, and machine learning algorithm, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-10, 12, 14-16, and 30-33have further defined the abstract idea that is present in their respective independent claims 1, 11, and 13; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-10, 12, 14-16, and 30-33 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-10, 12, 14-16, and 30-33 are directed to an abstract idea. Thus, claims 1-16 and 30-33 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiqiang (CN Patent Application Publication No. CN 108960505 A; hereinafter “Zhiqiang”), in view of Chebrole (U.S. Patent Application Publication No. US 2019/0026826; hereinafter “Chebrole”).  
Claim 1:
Zhiqiang discloses:
A system, comprising: a data communication port communicatively connected to, via a network, a plurality of registered terminal devices of a credit assessment system and at least one third party platform for storing credit assessment information relating to users of at least part of the plurality of registered terminal devices; (Zhiqiang, the apparatus for quantitative assessment of personal financial credit may include: a processor 1001, such as a CPU, a communication bus 1002, a user interface 1003, a network interface 1004, and a memory 1005 (See, Abstract; Para. 50-52));
at least one storage medium storing a set of instructions for credit assessment; (Zhiqiang, The quantitative evaluation device for personal financial credit calls the quantitative evaluation program for personal financial credit stored in the memory 1005 through the processor 1001 (See, Para. 53));
at least one processor configured to communicate with the at least one storage medium and the data communication port, wherein when executing the set of instructions, the at least one processor is configured to direct the system to: (Zhiqiang, the apparatus for quantitative assessment of personal financial credit may include: a processor 1001, such as a CPU, a communication bus 1002, a user interface 1003, a network interface 1004, and a memory 1005; (See, Abstract; Para. 50-52); The quantitative evaluation device for personal financial credit calls the quantitative evaluation program for personal financial credit stored in the memory 1005 through the processor 1001 (See, Para. 53));
receive, from a terminal device among the plurality of registered terminal devices via the data communication port, (Zhiqiang, apparatus for quantitative assessment of personal financial credit may include: a processor 1001, such as a CPU, a communication bus 1002, a user interface 1003, a network interface 1004, and a memory 1005 (See, Abstract; Para. 50-52); 
acquire credit assessment information related to the target entity, the credit assessment information at least including one or more credit grades with respect to the target entity assessed by one or more assessors, at least one credit grade of the one or more credit grades of the target entity being acquired from a third party platform of the at least one third party platform;( Zhiqiang, the current target variable is extracted from the current financial credit-related data by collecting personal current financial credit-related data; the current target variable is respectively input into a plurality of different types of preset models, and each The current financial credit score output by the preset model; the target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model. (See, Para.54, 72));
determine a weight factor of each of the one or more assessors; Preliminary Amendment(Zhiqiang, The target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model. (See, Para. 56)); Attorney Docket No.: 20696-0001 US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/075413) Page 3 of 11 
determine a credit assessment score of the target entity using a trained credit assessment model, wherein at least the credit assessment information and the weight factor of each of the one or more assessors are an input of the trained credit assessment model, and the trained credit assessment model is trained using a machine learning algorithm and stored in the at least one storage medium; and (Zhiqiang, perform machine learning on the variables to obtain the results of personal financial credit assessment. (See, Para. 4, 72); each model needs to be trained through a number of samples, where the samples include the mapping relationship between target variables and financial credit performance data, including but not limited to fraudulent, non-fraudulent, false; After the training of each model is completed, input the current target variable in each model, thereby outputting the predicted current financial credit score. (See, Para. 72, 80));
transmit the credit assessment score of the target entity to the terminal device for display via the data communication port. (Zhiqiang, The user interface 1003 may include a display screen (Display), and the optional user interface 1003 may also include a standard wired interface and a wireless interface (See, Para. 50); the processor 1001 can call the quantitative evaluation program of personal financial credit stored in the memory 1005, and also perform the following operations: The target financial credit score of the individual is determined…the current financial credit score output by each preset model (See, Para. 70, 71)).
However, Zhiqiang does not specifically disclose a request to determine a credit assessment score of a target entity;. 
Chebrole discloses the following limitation:
a request to determine a credit assessment score of a target entity; (Chebrole, The risk assessment component is configured for: i) receiving, from a requester, an electronic request for a credit risk score for an online merchant. (See, Abstract)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Zhiqiang with the features of Chebrole’s system because there is a need for an electronic system and method for determining a credit risk score for an online merchant; where, this system determines a credit risk score for an online merchant including: a risk assessment component configured for: receiving, from a requester, an electronic request for a credit risk score for an online merchant; combining the extracted transaction data and financial data in a statistical model to determine the credit risk score for the merchant; and transmitting the credit risk score to the requester. (Chebrole, Para.5 and 6 ). 
Claim 2:
Zhiqiang discloses:
wherein the at least one third party platform includes at least one of a bank platform, a loan platform, a credit bureau platform, a lending platform, a social network platform, a renting platform, a transaction platform, or an online to offline service platform. (Zhiqiang, when institutions conduct financial credit assessment, they first mine financial-related data, select variables with high correlation with financial credit overdue, and then perform machine learning on the variables to obtain the results of personal financial credit assessment (See, Abstract; Para.4)).
Claim 3:
Zhiqiang discloses:
wherein to acquire the at least one credit grade from the third party platform, the at least one processor is further configured to direct the system to: acquire, from the third party platform via the data communication port, a credit comment corresponding to the at least one credit grade with respect to the target entity; and (Zhiqiang, the current target variable is extracted from the current financial credit-related data by collecting personal current financial credit-related data; the current target variable is respectively input into a plurality of different types of preset models, and each The current financial credit score output by the preset model; the target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model. (See, Para.54, 72)).
determine the at least one credit grade based on the credit comment. (Zhiqiang, Before using the preset model to make predictions, each model needs to be trained through a number of samples, where the samples include the mapping relationship between target variables and financial credit performance data, including but not limited to fraudulent, non-fraudulent, false (based on the credit comment);After the training of each model is completed, input the current target variable in each model, thereby outputting the predicted current financial credit score (determine the at least one credit grade). (See, Para. 72, 80)).
Claim 4:
Zhiqiang discloses:
wherein at least one credit grade of the one or more credit grades of the target entity is acquired by a credit grade collection process, the credit grade collection process including: (Zhiqiang, the current target variable is extracted from the current financial credit-related data by collecting personal current financial credit-related data; the current target variable is respectively input into a plurality of different types of preset models, and The current financial credit score output by the preset model; the target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model. (See, Para. 72)).
transmitting one or more credit assessment questions to the corresponding assessor, wherein at least one of the credit assessment questions being about the credit grade of the target entity; (Zhiqiang, the current target variable is extracted from the current financial credit-related data by collecting personal current financial credit-related data (transmitting one or more credit assessment questions to the corresponding assessor); the current target variable is respectively input into a plurality of different types of preset models, and each The current financial credit score output by the preset model; the target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model (wherein at least one of the credit assessment questions being about the credit grade of the target entity)(See, Para. 72));
receiving a response from the corresponding assessor; and (Zhiqiang, the current target variable is extracted from the current financial credit-related data by collecting personal current financial credit-related data; the current target variable is respectively input into a plurality of different types of preset models, and each The current financial credit score output by the preset model; the target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model. (See, Para. 85)).
determining the at least one credit grade based on the response from the corresponding assessor. (Zhiqiang, each model needs to be trained through a number of samples, where the samples include the mapping relationship between target variables and financial credit performance data, including but not limited to fraudulent, non-fraudulent, false (response from the corresponding assessor); After the training of each model is completed, input the current target variable in each model, thereby outputting the predicted current financial credit score (determine the at least one credit grade). (See, Para. 72, 80)).
Claim 5:
Zhiqiang discloses:
wherein the credit assessment information related to the target entity further includes at least one of time information related to each credit grade, a source from which each credit grade is acquired, a relationship between the target entity and each assessor, or a scenario in which each credit grade was assessed by the corresponding assessor, or credit information of each assessor. (Zhiqiang, the current target variable is extracted from the current financial credit-related data by collecting personal current financial credit-related data; the current target variable is respectively input into a plurality of different types of preset models, and each The current financial credit score output by the preset model; the target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model. (See, Para.54, 72)).
Claim 6:
Zhiqiang discloses:
wherein the target entity and the one or more assessors are registered users of the credit assessment system. (Zhiqiang, the processor 1001 can call the quantitative evaluation program of personal financial credit stored in the memory 1005, and also perform the following operations (registered users of the credit assessment system- Call and Perform): Collect sample financial credit-related data, obtain candidate basic variables according to the sample financial credit-related data, and obtain candidate derivative variables according to the candidate basic variables; (See, Para.68, 69); The target financial credit score of the individual is determined according to the accuracy weight and stability weight of each preset model and the current financial credit score output by each preset model. (See, Para. 71)).
Claim 7:
Zhiqiang discloses:
wherein to determine the weight factor of each of the one or more assessors, the at least one processor is further configured to direct the system to: determine the weight factors of the one or more assessors at least based on one or more reference credit assessment scores of the one or more assessors. (Zhiqiang, The quantitative evaluation device for personal financial credit calls the quantitative evaluation program for personal financial credit stored in the memory 1005 through the processor 1001….The target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model. (See, Para.53, 56); Due to the use of target variables with high correlation with personal financial credit, the accuracy of financial credit assessment is fundamentally improved, and the financial credit scores corresponding to the target variables are predicted through a number of different types of preset models, and the prediction results are calculated. Weighting to obtain the target financial credit score has the effect of taking into account both accuracy and stability (See, Para. 72)). 
Claim 8:
Zhiqiang discloses:
wherein to determine the weight factor of each of the one or more assessors, the at least one processor is further configured to direct the system to: (Zhiqiang, The quantitative evaluation device for personal financial credit calls the quantitative evaluation program for personal financial credit stored in the memory 1005 through the processor 1001…The target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model. (See, Para.53, 56));
acquire the one or more weight factors of the one or more assessors; (Zhiqiang, target variable is extracted from the current financial credit-related data by collecting personal current financial credit-related data….respectively input into a plurality of different types of preset models, and each The current financial credit score output by the preset model; the target financial credit score of the individual is determined according to the weight of each preset model and the current financial credit score output by each preset model. (See, Para.54, 72));
acquire a new reference credit assessment score of at least one of the assessors, and (Zhiqiang, Due to the use of target variables with high correlation with personal financial credit, the accuracy of financial credit assessment is fundamentally improved, and the financial credit scores corresponding to the target variables are predicted through a number of different types of preset models… prediction results are calculated. Weighting to obtain the target financial credit score has the effect of taking into account both accuracy and stability (See, Para. 72));
update the one or more weight factors of the one or more assessors based on the new reference credit assessment score of the at least one of the assessors. (Zhiqiang, the accuracy of financial credit assessment is fundamentally improved, and the financial credit scores corresponding to the target variables are predicted through a number of different types of preset models, and the prediction results are calculated. Weighting to obtain the target financial credit score has the effect of taking into account both accuracy and stability (See, Para. 72)).
Claim 9:
Zhiqiang discloses:
wherein the trained credit assessment model is trained according to a model training process, (Zhiqiang, Establishing a plurality of different types of financial credit models, respectively training each financial credit model according to the sample target variable and the sample financial credit performance data, to obtain each preset model. (See, Para. 89));
the model training process including: obtaining sample credit assessment information related to a plurality of sample entities, the sample credit assessment information related to each sample entity at least including one or more sample credit grades with respect to the sample entities assessed by one or more sample assessors; (Zhiqiang, Establishing a plurality of different types of financial credit models, respectively training each financial credit model according to the sample target variable and the sample financial credit performance data, to obtain each preset model. (See, Para. 89); the sample financial credit performance data includes … personal financial credit performance such as fraud, non-fraud, counterfeiting, non-counterfeiting, overdue and nonoverdue. The target variables and sample financial credit performance data are used to train each financial credit model respectively, and gradually adjust the prediction parameters of each financial credit model. After reaching a certain accuracy rate, each preset model corresponding to each financial credit model is obtained (See, Para. 88-90));
obtaining reference credit assessment scores of at least some of the plurality of sample entities; (Zhiqiang, plurality of different types of financial credit models are established, and a large number of samples are used to train them to obtain a preset model with a high accuracy rate, and the current financial credit score of the individual is predicted through a plurality of different types of models. (See, Para. 111));
obtaining an initial model, the initial model having one or more model parameters; and Preliminary Amendment(Zhiqiang, The obtaining module is configured to input the current target variable into a plurality of preset models of different types respectively, and obtain the current financial credit score output by each preset model (See, Para. 36)); 
generating the trained credit assessment model by iteratively updating values of the one or more model parameters of the initial model based on the sample credit assessment information and the reference credit assessment scores of the at least some of the plurality of sample entities (Zhiqiang, target variables and sample financial credit performance data are used to train each financial credit model respectively, and gradually adjust the prediction parameters of each financial credit model. After reaching a certain accuracy rate, each preset model corresponding to each financial credit model is obtained (See, Para. 90); the sample target variables and sample financial credit performance data are input into each financial credit model, and after training with a large number of samples, a preset model with higher accuracy will be obtained. (See, Para. 91)).
Claim 10:
Zhiqiang discloses:
wherein the trained credit assessment model is at least one of a random forest model, an XGboost model, a decision tree model, or a logistic regression model. (Zhiqiang, to improve the accuracy of financial credit assessment, this embodiment uses a plurality of different preset models for prediction, and the preset models are based on perceptron-type model algorithms such as logistic regression, support vector machines, and Decision tree model algorithms such as random forest and Xgboost are constructed. (See, Para. 80)).
Claim 14:
Zhiqiang discloses:
wherein the credit assessment score is determined further based on a trained credit assessment model, and (Zhiqiang, Establishing a plurality of different types of financial credit models, respectively training each financial credit model according to the sample target variable and the sample financial credit performance data, to obtain each preset model.(credit assessment score is determined further based on a trained credit assessment model); (See, Para. 89)); 
the credit assessment information and the weight factor of each of the one or more assessors are an input of the trained credit assessment model. (Zhiqiang, target variables and sample financial credit performance data are used to train each financial credit model respectively, and gradually adjust the prediction parameters of each financial credit model. After reaching a certain accuracy rate, each preset model corresponding to each financial credit model is obtained (See, Para. 90); the sample target variables and sample financial credit performance data are input into each financial credit model, and after training with a large number of samples, a preset model with higher accuracy will be obtained (the credit assessment information and the weight factor of each of the one or more assessors are an input of the trained credit assessment model)(See, Para. 91)).
Claim 30:
Zhiqiang discloses:
wherein the at least one processor is further configured to direct the system to: for each of the one or more assessors, obtain information relating to mutual assessment between the assessor and the target entity; and (Zhiqiang, At present, when institutions conduct financial credit assessment, they first mine financial-related data, select variables with high correlation (mutual assessment)with financial credit overdue, and then perform machine learning on the variables to obtain the results of personal financial credit assessment. (See, Para. 4, 72));
determine, based on the information relating to mutual assessment between the assessor and the target entity, a punishment coefficient of the assessor, wherein the input of the trained credit assessment model further includes the punishment coefficient of each of the one or more assessors. (Zhiqiang, Before using the preset model to make predictions, each model needs to be trained through a number of samples, where the samples include the mapping relationship between target variables and financial credit performance data, including but not limited to fraudulent, non-fraudulent, false (punishment coefficient of the assessor) After the training of each model is completed, input the current target variable in each model, thereby outputting the predicted current financial credit score. (See, Para. 72, 80)).
Claim 31:
Zhiqiang discloses:
wherein the at least one processor is further configured to direct the system to: obtain a reference credit assessment score of the target entity; and (Zhiqiang, The calculation module 30 is configured to determine the target financial credit score of the individual according to the weight of each preset model and the current financial credit score output by each preset model (See, Para. 135));
verify the credit assessment score of the target entity by comparing the credit assessment score and the reference credit assessment score. (Zhiqiang, the current financial credit score output by the model determines the target financial credit score of the individual. Compared with a single model, the financial credit score obtained through a plurality of different types of preset models is more universal. (See, Para.136)).
Claim 32:
Zhiqiang discloses:
wherein to obtain a reference credit assessment score of the target entity, the at least one processor is further configured to direct the system to: (Zhiqiang, the processor 1001 can call the quantitative evaluation program of personal financial credit stored in the memory 1005, and also perform the following operations: The target financial credit score of the individual is determined according to the accuracy weight and stability weight of each preset model and the current financial credit score output by each preset model (See, Para.71, 72));
predict, based on a correlation between credit grades and reference credit assessment scores of other entities registered on the credit assessment system, the reference credit assessment score of the target entity. (Zhiqiang, Due to the use of target variables with high correlation with personal financial credit, the accuracy of financial credit assessment is fundamentally improved, and the financial credit scores corresponding to the target variables are predicted through a number of different types of preset models, and the prediction results are calculated. Weighting to obtain the target financial credit score has the effect of taking into account both accuracy and stability; (See, Para. 72)).
Claim 11:
Claim 11 is substantially similar to claims 9 and 1 combined, and hence is rejected on similar grounds.
Claim 12:
Claim 12 is substantially similar to claim 10, and hence is rejected on similar grounds.
Claims 13 and 33:
Claims 13 and 33 are substantially similar to claim 1, and hence are rejected on similar grounds.
Claim 15:
Claim 15 is substantially similar to claim 5, and hence is rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 7, and hence is rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Vinay (U.S. Patent Application Publication No. US 2018/0182029 -A1) “Systems and Methods for Custom Ranking Objectives for Machine Learning Models Applicable to Fraud and Credit Risk Assessments”
Li (U.S. Patent No. US-11170436-B2) “Credit Scoring Method and Server”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693 

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693